
	

114 HR 5537 : Digital Global Access Policy Act of 2016
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5537
		IN THE SENATE OF THE UNITED STATES
		September 8, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To promote internet access in developing countries and update foreign policy toward the internet,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Digital Global Access Policy Act of 2016 or the Digital GAP Act. 2.PurposeThe purpose of this Act is to encourage the efforts of developing countries to improve mobile and fixed access to the Internet in order to spur economic growth and job creation, improve health, education, and financial services, reduce poverty and gender inequality, mitigate disasters, promote democracy and good governance, strengthen cybersecurity, and update the Department of State’s structure to address cyberspace policy.
 3.FindingsCongress finds the following: (1)Since 2005, the number of Internet users has more than tripled from 1 billion to 3.2 billion.
 (2)4.2 billion people, 60 percent of the world’s population, remain offline and the growth rate of Internet access is slowing. An estimated 75 percent of the offline population lives in just 20 countries and is largely rural, female, elderly, illiterate, and low-income.
 (3)Studies suggest that across the developing world, women are nearly 50 percent less likely to access the Internet than men living within the same communities, and that this digital gender divide carries with it a great economic cost. According to a study, Women and the Web, bringing an additional 600 million women online would contribute $13 billion–$18 billion to annual GDP across 144 developing countries.
 (4)Without increased Internet access, the developing world risks falling behind. (5)Internet access in developing countries is hampered by a lack of infrastructure and a poor regulatory environment for investment.
 (6)Build-once policies and approaches are policies or practices that minimize the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way, thereby lowering the installation costs for high-speed Internet networks and serve as a development best practice.
 4.Statement of policyCongress declares that it is the policy of the United States to partner, consult, and coordinate with the governments of foreign countries, international organizations, regional economic communities, businesses, civil society, and other stakeholders in a concerted effort to—
 (1)promote first-time Internet access to mobile or broadband Internet for at least 1.5 billion people in developing countries by 2020 in both urban and rural areas;
 (2)promote Internet deployment and related coordination, capacity building, and build-once policies and approaches in developing countries, including actions to encourage—
 (A)a build-once approach by standardizing the inclusion of broadband conduit pipes which house fiber optic communications cable that support broadband or wireless facilities for broadband service as part of rights-of-way projects, including sewers, power transmission facilities, rail, pipelines, bridges, tunnels, and roads, that are funded, co-funded, or partially financed by the United States or any international organization that includes the United States as a member, in consultation with telecommunications providers, unless a cost-benefit analysis determines that the cost of such approach outweighs the benefits;
 (B)national and local government agencies of developing countries and donor governments and organizations to coordinate road building, pipe laying, and major infrastructure with the private sector so that, for example, fiber optic cable could be laid below roads at the time such roads are built; and
 (C)international organizations to increase their financial support, including grants and loans, and technical assistance to expand information and communications access and Internet connectivity;
 (3)promote policy changes that encourage first-time affordable access to the Internet in developing countries, including actions to encourage—
 (A)integration of universal and gender-equitable Internet access goals, to be informed by the collection of related gender disaggregated data, and Internet tools into national development plans and United States Government country-level strategies;
 (B)reforms of competition laws and spectrum allocation processes that may impede the ability of companies to provide Internet services; and
 (C)efforts to improve procurement processes to help attract and incentivize investment in Internet infrastructure;
 (4)promote the removal of tax and regulatory barriers to Internet access; (5)promote the use of the Internet to increase economic growth and trade, including—
 (A)policies and strategies to remove restrictions to e-commerce, cross-border information flows, and competitive marketplaces; and
 (B)entrepreneurship and distance learning enabled by access to technology; (6)promote the use of the Internet to bolster democracy, government accountability, transparency, and human rights, including—
 (A)policies, initiatives, and investments, including the development of national Internet plans, that are consistent with United States human rights goals, including freedom of expression, religion, and association;
 (B)policies and initiatives aimed at promoting the multistakeholder model of Internet governance; and (C)policies and support programs, research, and technologies that safeguard human rights and fundamental freedoms online, and enable political organizing and activism, free speech, and religious expression that are in compliance with international human rights standards;
 (7)promote Internet access and inclusion into Internet policymaking for women, people with disabilities, minorities, low-income and marginalized groups, and underserved populations; and
 (8)promote cybersecurity and data protection, including international use of the National Institute of Standards and Technology (NIST) Framework for Improving Critical Infrastructure Cybersecurity that are industry-led, globally recognized cybersecurity standards and best practices.
			5.Department of State organization
 (a)Sense of CongressIt is the sense of Congress that the Secretary of State should redesignate an existing Assistant Secretary position to be the Assistant Secretary for Cyberspace to lead the Department of State’s diplomatic cyberspace policy generally, including for cybersecurity, Internet access, Internet freedom, and to promote an open, secure, and reliable information and communications technology infrastructure.
 (b)ActivitiesIn recognition of the added value of technical knowledge and expertise in the policymaking and diplomatic channels, the Secretary of State should—
 (1)update existing training programs relevant to policy discussions; and (2)promote the recruitment of candidates with technical expertise into the Civil Service and the Foreign Service.
 (c)OffsetTo offset any costs incurred by the Department of State to carry out the designation of an Assistant Secretary for Cyberspace in accordance with subsection (a), the Secretary of State shall eliminate such positions within the Department of State, unless otherwise authorized or required by law, as the Secretary determines to be necessary to fully offset such costs.
 (d)Rule of constructionThe redesignation of the Assistant Secretary position described in subsection (a) may not be construed as increasing the number of Assistant Secretary positions at the Department of State above the current level of 24 as authorized in section 1(c)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)).
 6.USAIDIt is the sense of Congress that the Administrator of the United States Agency for International Development should—
 (1)integrate efforts to expand Internet access, develop appropriate technologies, and enhance digital literacy into the education, development, and economic growth programs of the agency, where appropriate;
 (2)expand the utilization of information and communications technologies in humanitarian aid and disaster relief responses and United States operations involving stabilization and security to improve donor coordination, reduce duplication and waste, capture and share lessons learned, and augment disaster preparedness and risk mitigation strategies; and
 (3)establish and promote guidelines for the protection of personal information of individuals served by humanitarian, disaster, and development programs directly through the United States Government, through contracts funded by the United States Government and by international organizations.
 7.Peace CorpsSection 3 of the Peace Corps Act (22 U.S.C. 2502) is amended by— (1)redesignating subsection (h) as subsection (e); and
 (2)by adding at the end the following new subsections:  (f)It is the sense of Congress that access to technology can transform agriculture, community economic development, education, environment, health, and youth development which are the sectors in which Peace Corps currently develops positions for Volunteers.
 (g)In giving attention to the programs, projects, training, and other activities referred to in subsection (f), the Peace Corps should develop positions for Volunteers that are focused on leveraging technology for development, education, and social and economic mobility..
 8.Leveraging international supportIn pursuing the policy described in section 4, the President should direct United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body—
 (1)commit to increase efforts to promote gender-equitable Internet access, in partnership with stakeholders and consistent with host countries’ absorptive capacity;
 (2)enhance coordination with stakeholders in increasing affordable and gender-equitable access to the Internet;
 (3)integrate gender-equitable affordable Internet access into existing economic and business assessments, evaluations, and indexes such as the Millennium Challenge Corporation constraints analysis, the Doing Business Report, International Monetary Fund Article IV assessments and country reports, the Open Data Barometer, and the Affordability Drivers Index;
 (4)standardize inclusion of broadband conduit—fiber optic cables that support broadband or wireless facilities for broadband service—as part of highway or highway-comparable construction projects in developing countries, in consultation with telecommunications providers, unless such inclusion would create an undue burden, is not necessary based on the availability of existing broadband infrastructure, or a cost-benefit analysis determines that the cost outweighs the benefits;
 (5)provide technical assistance to the regulatory authorities in developing countries to remove unnecessary barriers to investment in otherwise commercially viable projects and strengthen weak regulations or develop new ones to support market growth and development;
 (6)utilize clear, accountable, and metric-based targets, including targets with gender-disaggregated metrics, to measure the effectiveness of efforts to promote Internet access; and
 (7)promote and protect human rights online, such as the freedoms of speech, assembly, association, religion, and belief, through resolutions, public statements, projects, and initiatives, and advocating that other member states of such bodies are held accountable when major violations are uncovered.
 9.Partnership FrameworkNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate plans to promote partnerships by United States development agencies, including the United States Agency for International Development and the Millennium Challenge Corporation, as well as international agencies funded by the United States Government for partnership with stakeholders, that contain the following elements:
 (1)Methods for stakeholders to partner with such agencies in order to provide Internet access or Internet infrastructure in developing countries.
 (2)Methods of outreach to stakeholders to explore partnership opportunities for expanding Internet access or Internet infrastructure, including coordination with the private sector, when financing roads and telecommunications infrastructure.
 (3)Methods for early consultation with stakeholders concerning projects in telecommunications and road construction to provide Internet access or Internet infrastructure.
 10.Reporting requirement on implementation effortsNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on efforts to implement the policy specified in section 4 and a discussion of the plans and existing efforts by the United States Government in developing countries to accomplish the following:
 (1)Develop a technical and regulatory road map for promoting Internet access in developing countries and a path to implementing such road map.
 (2)Identify the regulatory barriers that may unduly impede Internet access, including regulation of wireline broadband deployment or the infrastructure to augment wireless broadband deployment.
 (3)Strengthen and support development of regulations that incentivize market growth and sector development.
 (4)Encourage further public and private investment in Internet infrastructure, including broadband networks and services.
 (5)Increase gender-equitable Internet access and otherwise encourage or support Internet deployment, competition, and adoption.
 (6)Improve the affordability of Internet access. (7)Promote technology and cybersecurity capacity building efforts and consult technical experts for advice regarding options to accelerate the advancement of Internet deployment, adoption, and usage.
 (8)Promote Internet freedom globally and include civil society and the private sector in the formulation of policies, projects, and advocacy efforts to protect human rights online.
 (9)Promote and strengthen the multistakeholder model of Internet governance and actively participate in multistakeholder international fora, such as the Internet Governance Forum.
 11.Cyberspace StrategyThe President should include in the next White House Cyberspace Strategy information relating to the following:
 (1)Methods to promote Internet access in developing countries. (2)Methods to globally promote cybersecurity policy consistent with the National Institute of Standards and Technology (NIST) Framework for Improving Critical Infrastructure Cybersecurity.
 (3)Methods to promote global Internet freedom principles, such as the freedoms of expression, assembly, association, and religion, while combating efforts to impose restrictions on such freedoms.
 12.DefinitionIn this Act— (1)Build once policies and approachesThe term build once policies and approaches means policies or practices that minimize the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way.
 (2)CyberspaceThe term cyberspace means the interdependent network of information technology infrastructures, and includes the Internet, telecommunications networks, computer systems, and embedded processors and controllers in critical industries, and includes the virtual environment of information and interactions between people.
 (3)StakeholdersThe term stakeholders means the private sector, the public sector, cooperatives, civil society, the technical community that develops Internet technologies, standards, implementation, operations, and applications, and other groups that are working to increase Internet access or are impacted by the lack of Internet access in their communities.
			
	Passed the House of Representatives September 7, 2016.Karen L. Haas,Clerk
